DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 05 February 2021.
Claims 1-7 are pending and have been examined. 






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the Alice/Mayo test, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a system.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of merchandise purchase assisting.  Specifically, representative claims 1-7 recites the abstract idea of: 
operation as merchandise-related information concerning merchandise from marketplaces that do not provide affiliate services and merchandise-related information concerning merchandise from other marketplaces; 
operation as a retrieval condition for the merchandise-related information from a purchaser system; 
operation as the merchandise-related information matching the retrieval condition; and 
operation as one merchandise-publicizing part including the merchandise-related information retrieved concerning merchandise at marketplaces that do not provide affiliate services, and another merchandise-publicizing part or an affiliate part including the merchandise-related information retrieved concerning merchandise at the other marketplaces wherein
the merchandise purchase assist system in which the one merchandise-publicizing part and the other merchandise-publicizing part or affiliate part are combined to the purchaser system.  
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of merchandise purchase assisting as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite marketplaces that can provide services and merchandise and display merchandise related information to a purchaser, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a processor configured with a program to perform operations, storage unit that stores merchandise-related information, an IoT refrigerator, a retrieval conditions acquisitions unit that receives, a retrieval unit that retrieves, from the storage unit, a retrieval results generation unit that inserts, into a retrieval results display, information retrieved by the retrieval unit, transmits the retrieval results display sites, webpage, and an interface. These additional elements individually and in combination do not 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 of a processor configured with a program to perform operations, storage unit that stores merchandise-related information, an IoT refrigerator a retrieval conditions acquisitions unit that receives, a retrieval unit that retrieves, from the storage unit, a retrieval results generation unit that inserts, into a retrieval results display, information retrieved by the retrieval unit, transmits the retrieval results display sites, webpage, and an interface are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2-7 merely act to provide further limitations of the abstract idea recited in representative claim 1.
It is noted that dependent claim includes the additional element of a second storage unit, claim 4 includes the additional element of a merchandise-related information acquisition unit, and  WebAPI, and claim 5 includes the additional element of a display device.  Applicant’s specification does not provide any discussion or description of these additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 3-5 are directed towards an abstract idea. Additionally, the additional elements of claims 3-5, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, dependent claims 2-7 are ineligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tarvydas, M., et al. (PGP No. US 2009/0281914 A1), in view of Lee, K., et al. (PGP No. US 2017/0061521 A1). 

Claim 1-
Tarvydas discloses a merchandise purchase assist system comprising a processor configured with a program to perform operations comprising (Tarvydas, see: paragraph [0041] disclosing “system 200”; and see: paragraph [0044] disclosing “central processing unit 310”): 
operation as a storage unit that stores merchandise-related information concerning merchandise from marketplace sites that do not provide affiliate services and merchandise-related information concerning merchandise from other marketplace sites (Tarvydas, see: paragraph [0068] disclosing “product database 470 [i.e., a storage unit] maintains product information on products maintained by the shopping site.  Product information is also maintained from affiliated merchants [i.e., merchandise-related information concerning merchandise from other marketplace sites].” And “Product information may also be maintained on products carried by non-affiliated merchants [i.e., marketplace sites that do not provide affiliate services] and stored in the product database 470”; Also see: FIG. 4); 
operation as a retrieval conditions acquisition unit that receives a retrieval condition for the merchandise-related information from a purchaser interface system (Tarvydas, see: paragraph [0056] disclosing “consumer may then browse or search through products in block 820” and “the consumer enters information about the product [i.e., retrieval condition for the merchandise-related information] into a search engine [i.e., a retrieval conditions acquisition unit]”; and see: paragraph [0044] disclosing “central processing unit 310”; Also see: FIG. 10); 
operation as a retrieval unit that retrieves, from the storage unit, the merchandise- related information matching the retrieval condition (Tarvydas, see: paragraph [0057] disclosing “The shopping search results containing products matching the search criteria are then returned and reviewed by the consumer”); and 
operation as a retrieval results generation unit that inserts, into a retrieval results display webpage, one merchandise-publicizing part including the merchandise- related information retrieved by the retrieval unit concerning merchandise at marketplace sites that do not provide affiliate services, and another merchandise- publicizing part or an affiliate part including the merchandise-related information retrieved by the retrieval unit concerning merchandise at other marketplace sites (Tarvydas, see: paragraph [0056] disclosing “Based on the information input into the search engine, a list of products is returned to the consumer on a Web Page” and “a list of currently available products from many different merchants”; and see: paragraph [0057] disclosing “The shopping search results containing products matching the search criteria are then returned and reviewed by the consumer”; and see: paragraph [0067] disclosing “Product information is also maintained from affiliated merchants.” And “Product information may also be maintained on products carried by non-affiliated merchants and stored in the product database 470”), wherein 
the merchandise purchase assist system transmits the retrieval results display webpage in which the one merchandise-publicizing part and the other merchandise-publicizing part or affiliate part are combined, to the system (Tarvydas, see: paragraph [0055] disclosing “providing a shopping cart that obtains products for a consumer across many different merchant sites while maintaining consistent user interface [i.e., combined to the purchaser interface system] for the consumer no matter from which merchant the products are retrieved or obtained”; and see: paragraph [0057] disclosing “search results containing products matching the search criteria are 600 Web site” and “Once enough product information has been gathered to determine the SKU, the SKU information is then stored”; Also see: FIG. 11 “Search Results” and FIG. 14).  
Although Tarvydas does disclose a retrieval conditions acquisition unit that receives a retrieval condition for the merchandise-related information from a purchase interface system (Tarvydas, see: paragraph [0040] and paragraph [0056]), Tarvydas does not disclose that the purchase purchaser interface system is an IoT refrigerator capable of ordering items. Tarvydas does not explicitly disclose: 
an IoT refrigerator; 
but Lee, however, does teach: 
an IoT refrigerator (Lee, see: paragraph [0054] teaching “a view for describing various kinds of Internet of Things (IoT) devices according to an embodiment of the present disclosure”; and see: paragraph [0055] teaching “the IoT devices may include, as shown in FIG. 1, home appliances (for example, a refrigerator 1…)”; Also see: FIG. 1; and see: paragraph [0231] teaching “view for describing a purchasing process of giving a purchase notice”; and see: paragraph [0233] teaching “a user interface for providing a product purchasing service may be implemented”; and see: paragraph [0234] teaching “the controller 170 may inform 140”; Also see: FIGS. 20 and 22). 
Examiner’s note: It is noted that in addition to the reference of Tarvydas disclosing the feature of a purchase system interface (Tarvydas, paragraphs [0040] and [0056]), the reference of Lee also includes the feature of a purchasing service, which includes an interface that may be implemented so that purchases of items and goods may be made completed. 
This step of Lee is applicable to the system of Tarvydas, as they both share characteristics and capabilities, namely, they are directed to remote purchasing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purchasing interface system of Tarvydas, to include the feature of an IoT refrigerator, as taught by Lee.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Tarvydas, in order to increase convenience for remote users in the purchasing process of goods or items (Lee, see: paragraph [0219]). 
	
Claim 3-
Tarvydas in view of Lee teach the merchandise purchase assist system according to claim 1, whereas the processor is configured with the program to perform operations (Tarvydas, see: paragraph [0041] disclosing “system 200”; and see: paragraph [0044] disclosing “central processing unit 310”) as described above. 
Tarvydas discloses further comprising: 
operation as a second storage unit that stores personal information required to purchase merchandise, wherein when personal information on a user of the system is requested by the system, the personal information is read from the second storage unit, and the read personal information is transmitted in order to automatically enter the personal information into an order page or payment page form on the marketplace site associated with the one merchandise-publicizing part or the other merchandise- publicizing part or affiliate part in the system (Tarvydas, see: paragraph [0065] disclosing “If the consumer desires to check out, a determination is made in decision block 845 as to whether the consumer needs to be authenticated. If the consumer has already been authenticated…the products in the cart are then ordered”; and see: paragraph [0075] disclosing “before a consumer can complete a purchase they must authenticate themselves” and “the user is requested to login to the system by specifying identifying information such as username and password in a Web page 1500 such as that shown in FIG. 15” and “used to retrieve account information from the consumer database 465 [i.e., a second storage unit that stores personal information required to purchase merchandise]”).
Although Tarvydas does disclose a second storage unit, wherein when personal information of a user is requested (Tarvydas, see: paragraph [0040] and paragraph [0056]), Tarvydas does not disclose that the system is an IoT refrigerator. Tarvydas does not explicitly disclose: 
an IoT refrigerator; 
but Lee, however, does teach: 
an IoT refrigerator (Lee, see: paragraph [0054] teaching “a view for describing various kinds of Internet of Things (IoT) devices according to an embodiment of the present disclosure”; and see: paragraph [0055] teaching “the IoT devices may include, as shown in FIG. 1, home appliances (for example, a refrigerator 1…)”; Also see: FIG. 1; and see: paragraph [0231] teaching “view for describing a purchasing process of giving a purchase notice”; and see: paragraph [0233] 170 may inform the user’ terminal or the IoT device that the goods item needs to be purchased, through the communications unit 140”; Also see: FIGS. 20 and 22). 
Examiner’s note: It is noted that in addition to the reference of Tarvydas disclosing the feature of a purchase system interface (Tarvydas, paragraphs [0040] and [0056]), the reference of Lee also includes the feature of a purchasing service, which includes an interface that may be implemented so that purchases of items and goods may be made completed. 
This step of Lee is applicable to the system of Tarvydas, as they both share characteristics and capabilities, namely, they are directed to remote purchasing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purchasing interface system of Tarvydas, to include the feature of an IoT refrigerator, as taught by Lee.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Tarvydas, in order to increase convenience for remote users in the purchasing process of goods or items (Lee, see: paragraph [0219]). 

Claim 4-
Tarvydas in view of Lee teach the merchandise purchase assist system according to claim 1, as described above. 
Tarvydas discloses further comprising: 
	wherein the processor (Tarvydas, see: paragraph [0041] disclosing “system 200”; and see: paragraph [0044] disclosing “central processing unit 310”) is configured with the program to perform operations
operation as a merchandise-related information acquisition unit that acquires, through WebAPI, the merchandise-related information concerning merchandise from marketplace sites that do not provide affiliate services (Tarvydas, see: paragraph [0056] disclosing “Based on the information input into the search engine, a list of products is returned to the consumer on a Web Page” and “a list of currently available products from many different merchants”; and see: paragraph [0067] disclosing “Product information may also be maintained on products carried by non-affiliated merchants and stored in the product database 470”; and see: paragraph [0070] disclosing “searches for the product amongst the non-static shopping pages (i.e., dynamically generated Web pages from scripts or common gateway interface programs [i.e., WebAPI])” and “An example of a product with a non-static SKU is a magazine, which has a different SKU for each issue. In on embodiment of the invention, this product information is obtained by scraping a non-affiliated merchant server’s 600 Web site”; Also see: paragraph [0074] and FIG. 14).

Claim 5-
Tarvydas in view of Lee teach the merchandise purchase assist system according to claim 1 as described above.
Tarvydas further discloses:
 wherein the system includes a display device that indicates the retrieval results display webpage (Tarvydas, see: paragraph [0041] disclosing “consumer device 300 is a personal computer”; and see: paragraph [0055] disclosing “providing a shopping cart that obtains products for a consumer across many different merchant sites while maintaining consistent user interface for the consumer no matter from which merchant the products are retrieved or obtained”; and see: paragraph [0057] disclosing “search results containing products matching the search criteria are then returned and reviewed by the consumer” and “browses the results on the Web page”; and see: .
Although Tarvydas does disclose a display device that indicates retrieval results display webpage (Tarvydas, see: paragraph [0040] and paragraph [0056]), Tarvydas does not disclose that the purchase purchaser interface system if an IoT refrigerator. Tarvydas does not explicitly disclose: 
an IoT refrigerator; 
but Lee, however, does teach: 
an IoT refrigerator (Lee, see: paragraph [0054] teaching “a view for describing various kinds of Internet of Things (IoT) devices according to an embodiment of the present disclosure”; and see: paragraph [0055] teaching “the IoT devices may include, as shown in FIG. 1, home appliances (for example, a refrigerator 1…)”; Also see: FIG. 1; and see: paragraph [0231] teaching “view for describing a purchasing process of giving a purchase notice”; and see: paragraph [0233] teaching “a user interface for providing a product purchasing service may be implemented”; and see: paragraph [0234] teaching “the controller 170 may inform the user’ terminal or the IoT device that the goods item needs to be purchased, through the communications unit 140”; Also see: FIGS. 20 and 22). 
This step of Lee is applicable to the system of Tarvydas, as they both share characteristics and capabilities, namely, they are directed to remote purchasing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purchasing interface system of Tarvydas, to include the feature of an IoT refrigerator, as taught 

Claim 6-
Tarvydas in view of Lee teach the merchandise purchase assist system according to claim 1 as described above. 
Tarvydas further discloses: 
wherein the processor is configured with the program (Tarvydas, see: paragraph [0041] disclosing “system 200”; and see: paragraph [0044] disclosing “central processing unit 310”) such that the retrieval unit has functions to cross-search for both the merchandise from marketplace sites that do not provide affiliate services and the merchandise- related information concerning merchandise from other marketplace sites (Tarvydas, see: paragraph [0055] disclosing “obtains products for a consumer across many different merchant sites while maintaining consistent user interface for the consumer no matter from which merchant the products are retrieved or obtained” and “searches a product database 470 stored on the e-commerce server 400 containing a list of currently available products for many different merchants [i.e., cross-search]”; and see: paragraph [0069] disclosing “product database 470 maintains product information on products maintained by the shopping site” and “maintained from affiliated merchants” and “maintained on products carried by non-affiliate merchants and stored in the product database 470”) (Examiner’s note: The Examiner is interpreting the feature of Tarvydas that allows a user to search for a product, regardless of what type of merchant site it is, on one integrated website, to be the same as the claimed cross-search feature.  The searching feature of Tarvydas includes searching the product database 470 to search for specific products across any many types of merchant sites for a user, .

Claim 7-
Tarvydas in view of Lee teach the merchandise purchase assist system according to claim 6, as described above.
Tarvydas further discloses:
 wherein the processor is configured with the program such that operation as the retrieval unit comprises executing the cross-search upon receipt of a sorting flag from the retrieval conditions acquisition unit (Tarvydas, see: paragraph [0044] disclosing “central processing unit 310”; and see: paragraph [0055] disclosing “obtains products for a consumer across many different merchant sites while maintaining consistent user interface for the consumer no matter from which merchant the products are retrieved or obtained” and “searches a product database 470 stored on the e-commerce server 400 containing a list of currently available products for many different merchants [i.e., cross-search]”; and see: paragraph [0066] “Web page 1000 illustrates…page forms having fields for specific products”; and see: paragraph [0069] disclosing “product database 470 maintains product information on products maintained by the shopping site” and “maintained from affiliated merchants” and “maintained on products carried by non-affiliate merchants and stored in the product database 470”; Also see: FIG. 9 “Advanced Search” and “Search By: [i.e., sorting flag] ) (Examiner’s note: The Examiner is interpreting the feature of Tarvydas that allows user to narrow down a search with the “Search By” icon on the Web page 1000, which would encompass the claimed sorting flag from the retrieval conditions acquisition unit.). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tarvydas, in view of Lee, and Davis, D., et al. (PGP No. US 2103/0346190 A1).  

Claim 2-
Tarvydas in view of Lee teach the merchandise purchase assist system according to claim 1, as described above. 
Tarvydas further discloses: 
wherein the processor is configured with the program such that operation as the retrieval results generation unit comprises inserting  the one merchandise- publicizing part and the other merchandise-publicizing part or affiliate part, which are to be inserted into the retrieval results display webpage,  contained in the merchandise-related information (Tarvydas, see: paragraph [0044] disclosing “central processing unit 310”; and see: paragraph [0056] disclosing “Based on the information input into the search engine, a list of products is returned to the consumer on a Web Page” and “a list of currently available products from many different merchants”; and see: paragraph [0067] disclosing “Product information is also maintained from affiliated merchants.” And “Product information may also be maintained on products carried by non-affiliated merchants and stored in the product database 470”).
	Although Tarvydas does disclose the retrieval results generation unit inserting the one-merchandise-publicizing part and the other merchandise-publicizing part or affiliate part, inserted into the retrieval results display page, Tarvydas does not explicitly disclose that the display webpage has the results sorted based on a ranking determination. Tarvydas does not explicitly disclose: 
the retrieval results, sorting them based on ranking determination elements; 
but Davis, however, does teach: 
the retrieval results, sorting them based on ranking determination elements (Davis, see: paragraph [0083] teaching “Search result list entries 710a-710h may also show the rank value of the advertiser’s search listing.” And “generated and assigned to the search listing by the processing system 34” and “establishes an association between the bid amount, the rank, and the search term of a search listing” and “sorts the search listings in order from highest to lowest bid amount [i.e., sorting them based on ranking determination elements], and assigns a rank value to each search listing in order” and “Most preferably, the highest rank value is 1 with successively increasing ordinal values (e.g., 2, 3, 4,….) assigned in order of successively decreasing rank” and “Preferably, unpaid listings to fill the 40 slows in a search results page. Unpaid listings are generated by a search engine utilizing objective distributed database and text searching”; Also see: FIG. 7).  
This step of Davis is applicable to the system of Tarvydas, as they both share characteristics and capabilities, namely, they are directed to providing product listings for remote users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tarvydas, to include the feature of sorting the retrieved results, and sorting them based on a ranking determination element, as taught by Davis.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Tarvydas in order to increase the efficiency for displaying search results to remote users (Davis, see at least paragraph [0082] and paragraph [0083]).  

Response to Arguments 
With respect to the claim interpretation under 35 USC § 112(f), the Applicant’s arguments filed on 05 February 2021, have been fully considered. In light of the Applicant’s amendments to the claims, the 112(f) invocation has been withdrawn. 

With respect to the rejections made under 35 USC § 112(a) the Applicant’s arguments filed on 05 February 2021, have been fully considered. In light of the Applicant’s amendments to the claims, the 112(a) rejection has been withdrawn.

With respect to the rejections made under 35 USC § 112(b) the Applicant’s arguments filed on 05 February 2021, have been fully considered. In light of the Applicant’s amendments to the claims, the 112(b) rejection has been withdrawn.

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 05 February 2021, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 8 of the remarks stating that “Applicant respectfully submits that the Office Action fails to provide any evidence or rationale for the legal conclusion that one of skill in the art would consider that the claims are wholly drawn to an abstract idea,” the Examiner respectfully disagrees.  As stated in the Office Action mailed on 06 August 2020, the Examiner has analyzed the claims and established a prima facie case of patent ineligibility based on the analysis. The October 2019 Update for Subject Matter Eligibility states that the requirements of a prima facie case must be met by placing the burden on the Examiner to explain why a claim or claims are ineligible for patentability.  First, the rejection must identify the  is recited in the claim and explain why it is considered to be an exception. Second, the Examiner should identify within the rejection any addition elements beyond the judicial exception and evaluate the integration of the judicial exception into a practical application. Lastly, the Examiner must explain why the recited additional elements, when considered individually or in combination, do not amount to significantly amount than the exception. 
In this case, as stated in the Office Action mailed on 06 August 2020, the Examiner satisfies the burden by following the 2019 PEG when considering the claims for patent eligibility.  For example, as stated in pages 17-18 of the Office Action, the claims were analyzed under Step 2A, Prong 1 and the claims recite an abstract idea of merchandise purchase assisting, which falls into the enumerated grouping of a method of organizing human activity and are directed to sales activities or behaviors.  Next, as stated on pages 18-19 of the Office Action, the Examiner analyzed the claims under revised Step 2A, Prong 2 of the 2019 PEG and the additional elements recited evaluated in the claims were not found to integrate the judicial exception into a practical application, as the additional elements were merely being used to apply the abstract idea using to a generic computer.  Further, as stated on page 19 of the Office Action, the claims analyzed under Step 2B of the 2019 PEG, the additional elements when considered individually and in combination, were not determined to provide an inventive concept and did not provide significantly more than the abstract idea itself because the additional elements were recited in a generic manner and merely applied the abstract idea using a generically recited computer. Therefore, the Examiner has established a prima facie case and has provided evidence and rationale for the legal conclusion that the claims are wholly drawn to an abstract idea.
page 9 of the remarks stating “Applicant submits that the claims as amended do not recite a law of nature, a natural phenomenon, or an abstract idea as set forth by the groups enumerated in Section 1 of the Guidance because the claims do not recite ‘(a) Mathematical Concepts…(b) Certain methods of organizing human activity …and (c) Mental processes.’ Instead, the claims as amended recite elements relating to at least the operation of a computer in the area of facilitating the purchasing of merchandise,” and further states “the claims provide an integration of the exception into a practical application such that the claims are not merely directed to the judicial exception,” the Examiner respectfully disagrees. The claims were analyzed under revised Step 2A, Prong 1 of the 2019 PEG, and recite an abstract idea that falls into the grouping of a method of organizing human activity.   According to the 2019 PEG, certain methods of organizing human activity is defined as “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, the claims recite activities that would fall into the grouping of a method of organizing human activity and directed a sales activity or behavior. For example, the limitations recite a merchandise purchase assist system that includes a storage unit that stores merchandise information, which is retrieved once matched to a retrieval condition.  The results of the merchandise are displayed including the information of the merchandise and displays the marketplace information that do not provide affiliate services. The recited activities of the claims would be recognized as activities directed to an abstract idea and that are directed to sales activities 
	Further, the claims do not recite additional elements that would integrate the abstract idea into a practical application. Even when considering the amended limitations with added elements to the claims, the elements of a processor configured with a program to perform operations, storage unit that stores merchandise-related information, an IoT refrigerator, a retrieval conditions acquisitions unit that receives, a retrieval unit that retrieves, from the storage unit, a retrieval results generation unit that inserts, into a retrieval results display, information retrieved by the retrieval unit, transmits the retrieval results display sites, webpage, and an interface, are claimed in a generic manner and are being used to apply the abstract idea to a generic computer [i.e., a processor]. For example, paragraph [0017] of the instant specification discloses: 
“Each of the systems 100 to 600 may include a processing device, a storage device, an input device, a display device, and a communication device. Operations and functions of each system are realized by the processing device, including CPU (Central Processing Unit), executing programs. Programs and information to be used by the processing device for processing is read from the storage device such as memory. Then, information processed by the processing device is stored in the storage device. A system user inputs information through the input device. Such information is presented to the system user through the display device. Transmission and reception of information between the respective systems are performed through the communication device. The processing device, the storage device, the input device, and the display device may cooperate with each other in a plurality of servers in a distributed state in a network environment. More than one processing device and more than one storage device may be provided. More than one processing device or more than one storage device may cooperate with each other in a distributed state in a network environment.” 

Further in paragraph [0066] disclosing: 
When a device (for example, refrigerator) connected to the Internet purchases merchandise on behalf of a consumer, where to purchase the merchandise is limited by the aptitude of specifications of the device and specifications of a marketplace site to purchaser the device. Due to the affiliation between a refrigerator manufacturer and a well-known marketplace site (for example, Rakuten Ichiba, Amazon, and the like), the refrigerator is normally purchased from a specific major shopping mall, and unlikely to be purchased from any other minor sites. On the other hand, if the device is purchased from the merchandise integration site of the disclosure, the merchandise integration sites may include both merchandise sold at the major shopping mall and merchandise from the minor sites. Moreover, since it is easy for new minor sites to register merchandise with the merchandise integration site, the device connected to the Internet can automatically purchase merchandise from among a wide range of options of where to purchase, including the minor sites” 
These paragraphs describe the additional elements in a conventional or generic manner and merely applies the abstract idea of merchandise purchase assisting to a generically recited computer, such as the processor in this case. Therefore, the Examiner maintains that the claims do not provide an integration of the exception into a practical application. 
In response to the Applicant’s arguments found on page 9 of the remarks stating “The claims as amended further recite elements that reflect an improvement over conventional computer-implemented purchasing systems by performing the recited claim elements,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an abstract idea for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0078] of Applicant’s specification, which describes Applicant’s claimed invention as directed towards solving problems such as improving purchase assistance and discloses:
“With the merchandise integration site 100 equipped with the affiliate service provider function, the sales by using affiliate services can be improved particularly for merchandise from EC sites that have not introduced the affiliate services”.  

Although the claims include computer technology such as a processor configured with a program to perform operations, storage unit that stores merchandise-related information, an IoT refrigerator, a retrieval conditions acquisitions unit that receives, a retrieval unit that retrieves, Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of merchandise purchase assistance. The claimed process, while arguably resulting in improvements of purchasing assistance, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve purchase assistance, e.g. commercial process. As such, the Examiner maintains that the claims do not recite specific technological improvements and maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 102 and under 35 USC § 103, the Applicant’s arguments filed on 05 February 2021, have been fully considered and are considered to be persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on the reference of Lee to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rangan, T., et al. (PGP No. US 2017/0345079 A1), describes a network of smart appliances that may send a notification to a user to notify a user that product is running low and needs to be replenished. 
"The only fridge as smart as you" new ChillHub debuts at the second annual internet of things world (2015) (NPL), describes the use of Internet of Things that is incorporated into smart appliances and gives a user access to sensor data regarding an appliance components.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)-272-4399.  The examiner can normally be reached on Monday through Friday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.D.P./Examiner, Art Unit 3625        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625